Mr. Justice Boggs delivered the opinion of the court. 2. Equity, § 79*—when equity will give effect to statute of limitations. Where administration of an estate had been transferred from the County Court to the equity side of the Circuit Court, and it appeared that the transfer occurred five months after issuance of the original letters; that the claim was filed within one year after such transfer; that no pleadings were filed, and that objection was made to the claim on the ground of its not having been filed within one year, held that equity would regard and give effect to the statute of limitations, and not apply equity rules of practice. 3. Equity, § 79*—when will not assist person whose rights are barred by statute of limitations. Where a remedy at law is afforded and the party neglects to avail himself of it, equity will not assist such party after his rights have been barred by the statute of limitations. 4. Executors and administrators, § 264*—when filing of plea of statute of limitations is unnecessary. The filing of a plea of the statute of limitations is not necessary in the defense of claims against an estate. 5. Limitation op actions, § 108*—what is effect of absence of pleadings on necessity of filing plea of statute. Where no pleadings are filed in a proceeding, a plea of the statute of limitations is unnecessary, as there is no declaration to which such plea could run.